FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
BARBARA P. HERVEY
BERT RICHARDSON                               AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
KEVIN P. YEARY                                                                                         GENERAL COUNSEL
                                                                                                         (512) 463-1597
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
JESSE F. MCCLURE, III
  JUDGES



                                            Wednesday, May 12, 2021

  11th Court of Appeals Clerk
  Sherry Williamson
  P. O. Box 271
  Eastland, TX 76448
  * Delivered Via E-Mail *

  Re: Coppler, Noah Job
  CCA No. PD-1009-19                                                                    COA No. 11-19-00146-CR
  Trial Court Case No. 12719

            The court has issued an opinion on the above referenced cause number.

                                                                           Sincerely,




                                                                           Deana Williamson, Clerk


  cc:      Presiding Judge 32nd District Court (Delivered Via E-Mail)
           District Clerk Nolan County (Delivered Via E-Mail)
           District Attorney Nolan County (Delivered Via E-Mail)
           Stacey M. Soule (Delivered Via E-Mail)
           Noah Job Coppler




                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA